Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 1 of 10 Page ID #:64
   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
        JAMES RUTHERFORD                          CASE NO:
   10                                             8:20−cv−01876−DSF−PVC
                       Plaintiff(s),
   11
               v.                                 ORDER SETTING SCHEDULING
   12                                             CONFERENCE
        HP PROPERTY HOLDINGS, LLC , et al.
   13                                             Date: Monday, February 8, 2021
                                                  Time: 11:00 AM
   14
                      Defendant(s).
   15
   16
   17
   18          READ THIS ORDER CAREFULLY. IT DIFFERS IN SOME RESPECTS

   19                                  FROM THE LOCAL RULES.

   20          This case has been assigned to Judge Dale S. Fischer. This matter is set for

   21    a scheduling conference on the above date. If plaintiff has not already served the

   22    operative complaint on all defendants, plaintiff must do so promptly and must file

   23    proofs of service within three days thereafter. Defendants also must timely serve

   24    and file their respective pleadings. The Court will dismiss all remaining

   25    fictitiously-named defendants at the scheduling conference. The Court will also set

   26    a date by which motions to amend the pleadings or add parties must be heard.

   27          The scheduling conference will be held pursuant to Rule 16(b) of the Federal

   28    \\\


   revised 6−5−20                                 1
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 2 of 10 Page ID #:65
   1    Rules of Civil Procedure (“Rule __”). The parties are reminded of their obligations

   2    under Rule 26(a)(1) to disclose information (without awaiting a discovery request),

   3    and under Rule 26(f) to meet and confer on a discovery plan not later than 21 days

   4    before the scheduling conference and to file a “Joint Rule 26(f) Report” not later

   5    than 14 days after the meeting of counsel and not later than seven days before the

   6    scheduling conference. Paper Chambers copies of the Joint Rule 26(f) Report must

   7    be delivered to Judge Fischer's box next to the Clerk's office on the fourth floor of

   8    the First Street Courthouse. Paper Chambers copies must be “blue-backed,” with

   9    the title of the document on the lower right hand corner of the “blue-back.” Paper

   10   Chambers copies must be submitted no later than noon on the day after the e-filing.

   11   Failure to comply with the requirements in this Order or to cooperate in the

   12   preparation of the Joint Rule 26(f) Report may lead to the imposition of sanctions.

   13        The Court encourages counsel to agree to begin to conduct discovery

   14   actively before the scheduling conference. At the very least, the parties must

   15   comply fully with the letter and spirit of Rule 26(a) and obtain and produce most of

   16   what would be produced in the early stage of discovery, because at the scheduling

   17   conference the Court will impose strict deadlines to complete discovery.

   18        This Court does not exempt parties appearing in propria persona from

   19   compliance with any of the Local Rules, including Local Rule 16. “Counsel,”

   20   as used in this order, includes parties appearing in propria persona.

   21        1.     Joint Rule 26(f) Report

   22        The Joint Rule 26(f) Report, which must be filed not later than seven days

   23   before the scheduling conference, must be drafted and filed by plaintiff (unless the

   24   plaintiff is a non-lawyer pro per or the parties agree otherwise), but must be signed

   25   jointly. “Jointly” contemplates a single report, regardless of how many separately-

   26   represented parties there are. The Joint Rule 26(f) Report must specify the date of

   27   the scheduling conference on the caption page. It must report on all matters

   28   described below, which includes those required to be discussed by Rule 26(f) and


   revised 6−5−20                               2
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 3 of 10 Page ID #:66
   1    Local Rule 26:

   2         a.     Statement of the case: a short synopsis (not to exceed two pages) of

   3                the main claims, counterclaims, and affirmative defenses.

   4         b.     Subject matter jurisdiction: a statement of the specific basis of federal

   5                jurisdiction, including supplemental jurisdiction.

   6         c.     Legal issues: a brief description of the key legal issues, including any

   7                unusual substantive, procedural, or evidentiary issues.

   8         d.     Parties, evidence, etc.: a list of parties, percipient witnesses, and key

   9                documents on the main issues in the case. For conflict purposes,

   10               corporate parties must identify all subsidiaries, parents, and affiliates.

   11        e.     Damages: the realistic range of provable damages.

   12        f.     Insurance: whether there is insurance coverage, the extent of

   13               coverage, and whether there is a reservation of rights.

   14        g.     Motions: a statement of the likelihood of motions seeking to add

   15               other parties or claims, file amended pleadings, transfer venue, etc.

   16        h.     Status of Discovery: a discussion of the present state of discovery,

   17               including a summary of completed discovery.

   18        i.     Discovery Plan: a detailed discovery plan, as contemplated by Rule

   19               26(f), including the identity of all anticipated deponents and dates by

   20               which their depositions are to be completed (if possible), anticipated

   21               written discovery requests, including requests for admission,

   22               document requests, and interrogatories, and a schedule for completion

   23               of all discovery. State what, if any, changes in the disclosures under

   24               Rule 26(a) should be made, the subjects on which discovery may be

   25               needed and whether applicable limitations should be changed or other

   26               limitations imposed, and whether the Court should enter other orders.

   27               (It is very unlikely that the Court will agree to phased discovery.) A

   28               statement that discovery will be conducted as to all claims and


   revised 6−5−20                                 3
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 4 of 10 Page ID #:67
   1                 defenses, or other vague description, is not acceptable. (Pursuant to

   2                 Rule 26(f)(2), a discovery plan that complies with Rule 26(f)(3) must

   3                 be filed within 14 days after the scheduling conference. If the

   4                 information provided in the Joint Rule 26(f) Report does not meet these

   5                 requirements, the parties must file an additional more detailed

   6                 discovery plan no later than 14 days after the date of the scheduling

   7                 conference, even if that conference date has been vacated.)

   8          j.    Discovery cut-off: a proposed discovery cut-off date. N.B. This

   9                means the final day for completion of discovery, including resolution

   10               of all discovery motions. This date should ensure that discovery is

   11               completed sufficiently in advance of the motion cut-off date to avoid

   12               any request pursuant to Rule 56(d)

   13         k.     Expert discovery: proposed dates for expert witness disclosures

   14                (initial and rebuttal) and expert discovery cut-off under Rule 26(a)(2).

   15               This date should ensure that discovery is completed sufficiency in

   16               advance of the motion cut-off date to avoid any request pursuant to

   17               Rule 56(d).

   18         l.    Dispositive motions:: a description of the issues or claims that any

   19               party believes may be determined by motion for summary judgment

   20                or motion in limine.

   21         m.     Settlement/Alternative Dispute Resoluation (ADR): a statement of

   22                what settlement discussions or written communications have occurred

   23                (excluding any statement of the terms discussed) and a statement

   24               selecting one of the three ADR Procedures specified in Local Rule 16-

   25                15.4 and including when the ADR session should occur. Note: If

   26                counsel have received a Notice to Parties of Court-Directed ADR

   27                Program (form ADR-08), the case presumptively will be referred to

   28                the Court Mediation Panel or private mediation (at the parties'


   revised 6−5−20                                 4
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 5 of 10 Page ID #:68
   1                expense). No case will proceed to trial unless all parties, including an

   2                officer (with full authority to settle the case) of all corporate parties,

   3                have appeared personally at an ADR proceeding.

   4         n.     Trial estimate: a realistic estimate of the time required for trial and

   5                whether trial will be by jury or by the court. Each side should specify

   6                (by number, not by name) how many witnesses it comptemplates

   7                calling. If the time estimate for trial given in the Joint Rule 26(f)

   8                Report exceeds four court days, counsel must be prepared to discuss

   9                in detail the estimate.

   10        o.     Lead Trial Counsel: the name of lead trial counsel. Only one lead trial

   11               counsel should be named. If counsel purport to be co-lead counsel,

   12               both must appear at all proceedings set by the Court.

   13        p.     Independent Expert or Master: whether this is a case where the Court

   14               should consider appointing a master pursuant to Rule 53 or an

   15               independent scientific expert. (The appointment of a master may be

   16               especially appropriate if there are likely to be substantial discovery

   17               disputes, numerous claims to be construed in connection with a

   18               summary judgment motion, a lengthy Daubert hearing, a resolution of

   19               a difficult computation of damages, etc.)

   20        q.     Timetable: complete the Schedule of Pretrial and Trial Dates

   21               attached to this Court and attach it to the Joint Rule 26(f) Report.

   22               Submission of a completed Schedule is mandatory. The entries in

   23               the “Weeks Before Trial” column reflect what the Court has

   24               determined are appropriate for most cases and will allow the Court to

   25               rule on potentially dispositive motions sufficiently in advance of the

   26               pretrial conference and otherwise to prepare for the conference. The

   27               Schedule is designed to enable counsel to ask the Court to set different

   28               (but only earlier) last dates by which the key requirements must be


   revised 6−5−20                                  5
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 6 of 10 Page ID #:69
   1                 completed. Each side should insert the month, day, and year that side

   2                 requests for each event. For example, the expert discovery cut-off

   3                 might be “10/7/21” for plaintiff and “10/28/21” for defendant, if they

   4                 cannot agree. Counsel are expected to act professionally and make

   5                 every effort to agree on dates. At the scheduling conference, the

   6                 Court will review the proposed Schedule with counsel. Each entry

   7                 proposing Court dates must fall on a Monday, except the trial

   8                 date, which must be a Tuesday. Counsel should ensure that

   9                 requested dates do not fall on a holiday. In apropriate cases the

   10                Court will order different dates after it hears from counsel. The

   11                discovery cut-off date is the last day by which al depositions must be

   12                completed, responses to previously-served written discovery must be

   13                provided, and motions concerning discovery disputes must heard.

   14                The cut-off date for motions is the last date on which motions may be

   15                heard, not filed. The Court is not likely to continue this date, and

   16                generally will not do so unless the trial date is also continued. The

   17                Schedule provides for separate “last days” for motions to amend

   18                pleadings or add parties, motions in limine, and all other motions.

   19         r.    Magistrate Judge: whether the parties agree to try the case before a

   20               magistrate judge. Pursuant to 28 U.S.C. § 636, the parties may

   21               consent to have a magistrate judge preside over all proceedings,

   22               including jury trials. The parties may choose any magistrate judge

   23               (not just the judge assigned to the case) from among the magistrate

   24               judges identified on the Central District website. The consent form

   25               can also be found on the website.

   26         s.    Class Actions: if the action is a putative class action, the parties are to

   27                provide a proposed briefing schedule for the motion for class

   28                certification. The schedule must provide for at least three weeks


   revised 6−5−20                                 6
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 7 of 10 Page ID #:70
   1                 between the filing of the reply and the hearing. The Court expects the

   2                 parties to act diligently and begin the discovery immediately, because the

   3                 motion must be filed no later than 120 days from the date originally

   4                 set for the scheduling conference, unless the Court orders otherwise.

   5                 In other words, a continuance of the date for the scheduling

   6                 conference will not extend the time to file the motion for class

   7                 certification.

   8         t.     Other issues: a statement of any other issues affecting the status or

   9                 management of the case (e.g., unusually complicated technical or

   10                technological issues, disputes over protective orders, extraordinarily

   11                voluminous document production, non-English speaking witnesses,

   12                ADA-related issues, discovery in foreign jurisdictions, etc.), and any

   13                proposals concerning severance, bifurcation, or other ordering of

   14                proof.

   15        The Joint Rule 26(f) Report should provide the above information under

   16   section headings corresponding to those in this Order.

   17        2.      Scheduling Conference

   18        The scheduling conferences will be held in the First Street Courthouse,

   19   courtroom 7D, 350 West 1st St., Los Angeles, CA. Counsel must comply with the

   20   following:

   21        a.      Participation: Lead trial counsel must attend the scheduling

   22                conference, unless excused by the Court for good cause shown in

   23                advance of the scheduling conference. When seeking permission not

   24                to attend, lead trial counsel must identify the person who will appear

   25                by name and bar number, and specify that person's involvement in the

   26                case. The Court may choose to postpone the scheduling conference

   27                rather than to permit counsel other than lead trial counsel to attend.

   28                Neither local counsel nor other counsel designated as trial counsel.


   revised 6−5−20                                  7
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 8 of 10 Page ID #:71
   1                 Counsel should not purport to be co-lead trial counsel as a means of

   2                 avoiding this requirement. If counsel purport to be co-lead counsel,

   3                 both must appear at all proceedings set by the Court.

   4         a.      Continuance: A continuance of the scheduling conference will be

   5                 granted only for good cause.

   6         3.      Notice to be Provided by Counsel

   7                 Plaintiff's counsel or, if plaintiff is appearing pro se, defendant's counsel,

   8    must provide this Order to any parties who first appear after the date of this Order

   9    and to parties who are known to exist but have not yet entered appearances.

   10        4.      Disclosures to Clients

   11       Counsel are ordered to deliver to their respective clients a copy of this Order

   12   and of the Court's trial order, which will contain the schedule that the Court sets at

   13   the scheduling conference.

   14        5.      Court's Website

   15       Copies of this and other orders of this Court that may become applicable to

   16   this case are available on the Central District of California website, at

   17   www.cacd.uscourts.gov, under “Judge's Procedures and Schedules.” The Local

   18   Rules are available on the website.

   19               The Court thanks the parties and their counsel for their anticipated

   20   cooperation in complying with these requirements.

   21
   22
   23
   24
   25
   26
   27
   28


   revised 6−5−20                                   8
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 9 of 10 Page ID #:72
   1     Caveat: Unless lead trial counsel is excused by the Court in advance of the

   2     scheduling conference, the attorney who appears at the scheduling

   3     will be deemed lead counsel. If counsel fail to file the required Joint Rule 26(f)

   4     Report, or the required pretrial documents, or if lead counsel fails to appear

   5     at the scheduling conference, the pretrial conference, or any other proceeding

   6     scheduled by the Court, and such failure is not satisfactorily explained to the

   7     Court: (a) the case will be dismissed for failure to prosecute, if such failure

   8     occurs on the part of the plaintiff; (b) default (and thereafter default

   9     judgment) will be entered if such failure occurs on the part of the defendants;

   10    or (c) the Court will take such other action as it deems appropriate.

   11
   12       IT IS SO ORDERED.
   13
        DATED: January 4, 2021                       /s/ Dale S. Fischer
   14                                               Dale S. Fischer
                                                    United States District Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


   revised 6−5−20                               9
Case 8:20-cv-01876-DSF-PVC Document 18 Filed 01/04/21 Page 10 of 10 Page ID #:73
                           SCHEDULE OF PRETRIAL AND TRIAL DATES
    CASE NAME:
    CASE NO:
                                                                     Weeks Plaintiff(s) Defendant(s) Court
     Matter                                                   Time   before Request       Request    Order
                                                                      trial
                                                              8:30
     Trial (jury)(court) (length ___days) (Tuesday)            am
                                                              3:00     4
     Pretrial Conference, LR 16;                               pm
     Hearing on Motions in Limine (Monday)


     Trial Documents (Set Two)                                         6
      All Trials: Lodge Pretrial Conference Order, LR
     16-7; File Oppositions to Motions in Limine
      Jury Trial Only: File Agreed Set of Jury Instructions
     and Verdict Forms; Statement Regarding Disputed
     Instructions and Verdict forms


     Trial Documents (Set One)
      All Trials: File Memo of Contentions of Fact and                 7
     Law, LR 16-4; Exhibit & Witness Lists, LR 16-5, 6;
     Status Report Regarding Settlement; Motions in
     Limine (no more than five motions per side may be
     filed without Court permission)
      Court Trial Only: Lodge Findings of Fact and
     Conclusions of Law; LR 52; File Summaries of Direct
     Testimony (optional)

     Last day to conduct ADR Proceeding, LR 16-15                     12
     Last day to hear motions (except motion to amend                 14
     pleadings or add parties and motions in limine), LR 7
     (Monday)

     Non-expert Discovery Cut-off                                     21+

     Expert Disclosure (initial)

     Expert Disclosure (rebuttal)

     Expert Discovery Cut-off                                         21+
     Last day to hear motion to amend pleadings or add                32+
     parties (Monday)




               LR 16-15 ADR Choice:           1. USMJ                               3. Outside ADR

                                               2. Attorney Settlement Panel




   revised 6−5−20                                        10
